 In the Matter of ILLINoIs TOOL WORKSandMETAL TRADES DEPART-MENT OF THE AMERICAN FEDERATION OF LABOR, ELGIN, ILLINOISCase No. R-17377SUPPLEMENTAL DECISIONANDORDERJune 1, 1940On March 14, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding?The Direction of Election provided thatan election by secret ballot be conducted as early as possible but notlater than thirty (30) days from the date of the Direction, underthe direction and supervision of the Regional Director for the Thir-teenth Region, (Chicago, Illinois) among all production and mainte-nance employees of Illinois Tool Works at its Elgin, Illinois, plant,including shipping and receiving-room employees, janitors, watch-men, and boilermen, who were employed by the Company during thepay-roll period next preceding the date of the Direction, includingsuch employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, but exclud-ing office employees, full-time clerical employees, and supervisory em-ployees, and also excluding employees who between such pay-rolldate and the date of the election quit or were discharged for cause,to determine whether of not they wished to be represented for the pur-pose of collective bargaining, by Metal Trades Department of theAmerican Federation of Labor.Pursuant to the Direction of Election, an election by secret ballotwas conducted on April 4, 1940, under the direction and supervisionof the Regional Director.On April 10, 1940, the Regional Director,acting pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties his Election Report.1 21 N.L. R. B. 660.24 N. L. R. B., No. 15.292 ILLINOIS TOOL WORKS293As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote________________________________206Total number of ballots cast________________________________183Total number of votes cast for METAL TRADER DEPARTMENT Ofthe AMERICANFEDERATION OF LABOR------------------------86Total number of votes cast against METAL TRADES DEPARTMENTof the AMERICAN FEDERATION or LABOR_____________________95Total number of challenged ballots__________________________2Thereafter, pursuant to an extension of time granted by the Board,theMetal Trades Department filed with the Regional Director amotion to set aside the election of April 4, 1940, on the ground thatthe Company had, prior to the election, engaged in certain specifiedinterference, restraint, and coercion; and for an order amending theDecision and Direction of Election herein so as to provide for an-other election at such time as the Board in its discretion might direct.The Regional Director considered the motion as Objections to theElectionReport, investigated the matters contained therein, andissued and duly served upon the parties his Report thereon.2Upon the entire record in the instant case we find that substantialand material issues are raised with respect to the conduct of theballot.However, in view of the circumstances set forth below, weare of the opinion that a hearing upon such issues should not bedirected and that the present proceeding should be dismissed withoutprejudice to the filing of a new petition by the Metal Trades Depart-ment for an investigation and certification of representatives.On November 27, 1939, prior to the filing of the petition herein, theBoard issued a Decision and Order 8 in an unfair labor practice pro-ceeding involving the Elgin, Illinois, plant of Illinois ToolWorks,which is the same plant as is involved in the instant case. In itsDecision and Order the Board found that the Company had inter-fered with, restrained, and coerced its employees in the exercise ofrights guaranteed by the Act, and ordered the Company to cease anddesist from the unfair labor practices found and take certain affirma-tive action designed to effectuate the policies of the Act.The Re-gional Director has advised the Board that the Company has not com-plied with said Order. In view of the foregoing, no purpose wouldbe served by further proceedings in the instant case.2 On April 22, 1940, the Metal Trades Department filed a motion containing no specifica-tions of improper conduct by the Company. Thereafter, on April 25, 1940, the MetalTrades Department filed a document, styled a "Brief," setting forth the alleged acts ofinterference, restraint, and coercion.We shall treat this document, as did the RegionalDirector, as an amplification of the original motion, and as together constituting Objectionsto the Election Report.8Matter of Illinois Tool Works, a corporationandInternational Association of Machin-ists, affiliated with the A. F.of L., 17 N. L. R. B. 1016. The case arose upon chargesfiled by the International Association of Machinists, which is one of the constituent craftunionsof the Metal Trades Department.283035-42-vol. 24-20 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyORDERED that the petition for an investigation and certification ofrepresentatives of employees of Illinois ToolWorks, at its Elgin,Illinois, plant, filed by Metal Trades Department of the AmericanFederation of Labor, be, and it hereby is, dismissed without prejudice.